2021 IL 125785



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 125785)

     THE BOARD OF EDUCATION OF THE CITY OF CHICAGO et al., Appellants,
                      v. DAPHNE MOORE, Appellee.


                             Opinion filed January 22, 2021.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, Michael J. Burke,
     Overstreet, and Carter concurred in the judgment and opinion.



                                        OPINION

¶1       The Board of Education of the City of Chicago (Board) filed dismissal charges
     against respondent Daphne Moore, a tenured teacher, pursuant to section 34-85 of
     the School Code. 105 ILCS 5/34-85 (West 2016). The notice of the charges
     informed Moore that she was suspended without pay pending a dismissal hearing.
     After the hearing, the hearing officer recommended that Moore be reinstated. The
     Board adopted the hearing officer’s recommendation, in part, declining to dismiss
     Moore. However, the Board issued a warning resolution, finding that Moore’s
     misconduct warranted a 90-day time-served suspension with a deduction from her
     net back pay. Moore filed an appeal and argued that her suspension and reduction
     in back pay were unauthorized by law. The appellate court agreed, holding that,
     once termination proceedings were initiated, the Board could only dismiss Moore
     or reinstate her with full back pay. 2019 IL App (1st) 182391, ¶ 14. We allowed the
     Board’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Oct. 1, 2019). For the
     reasons that follow, we reverse the judgment of the appellate court.


¶2                                    I. BACKGROUND

¶3       Moore had been employed as a tenured teacher by the Board since 1994, and
     she worked at the Charles W. Earle STEM Academy during the 2016-17 academic
     year. On September 13, 2016, Moore was in her classroom when she was
     advised by her students that another student in the classroom had ingested some
     pills. Other school personnel immediately became involved in responding to the
     incident.


¶4                                A. The Dismissal Charges

¶5       On April 25, 2017, the chief executive officer of the Chicago Public Schools
     (CPS) approved dismissal charges and specifications, and the Board sent a
     dismissal letter to Moore stating that the charges were brought pursuant to section
     34-85 of the School Code (105 ILCS 5/34-85 (West 2016)). The charges alleged
     that Moore failed to appropriately respond to a student’s apparent overdose of
     medication in the classroom on or about September 13, 2016. They also alleged a
     failure to supervise, a failure to perform certain duties, and a failure to comply with
     the Board’s policies and the State’s ethical and professional teaching standards. The
     notice of charges informed Moore that the Board requested that she be suspended
     without pay pending the outcome of the dismissal hearing.




                                              -2-
¶6                                  B. The Dismissal Hearing

¶7         On April 27, 2017, Moore invoked her rights as a tenured teacher under section
       34-85 of the School Code and requested a hearing on the charges. The dismissal
       hearing proceeded on March 8, 2018. On September 7, 2018, the hearing officer
       issued his findings and recommendations. The hearing officer found (1) that Moore
       had in fact alerted the administration to the student’s overdose and (2) that she had
       not lied during the investigation of the incident. Therefore, the hearing officer
       concluded that the Board’s evidence failed to establish cause for Moore’s dismissal.


¶8                                   C. The Board’s Opinion

¶9         On October 24, 2018, the Board’s opinion and order partially adopted and
       partially rejected the hearing officer’s recommended findings. In particular, the
       Board agreed with and adopted the hearing officer’s determination that Moore
       should be reinstated because there was insufficient cause for her dismissal.
       However, the Board found that Moore failed to act in a prudent and responsible
       manner when she responded to the September 13, 2016, incident. The Board also
       found that Moore failed to check on the well-being of the student after learning that
       she had just ingested an unknown quantity of pills. In addition, the Board found
       that Moore failed to notify her colleagues in a timely fashion when the student was
       in distress in her classroom, which placed the student’s well-being and safety in
       jeopardy. The Board concluded that Moore’s conduct was below the level expected
       from a reasonably prudent teacher.

¶ 10       The Board determined that Moore’s negligent behavior was remediable and,
       therefore, did not warrant her dismissal. However, the Board found that Moore’s
       misconduct warranted a 90-day suspension (time served pending the hearing)
       without pay. Accordingly, the Board issued a warning resolution against Moore,
       which required her to attend training on emergency responsiveness and suicide
       prevention, and a “90-day reduction in the net back pay paid out to her.”




                                               -3-
¶ 11                             D. The Appellate Court Opinion

¶ 12       Moore filed a petition for administrative review of the Board’s order in the
       appellate court contending that the suspension and reduction in back pay were
       unauthorized by law. See id. § 34-85(a)(8) (teacher may seek judicial review of a
       board’s decision pursuant to the Administrative Review Law (735 ILCS 5/3-101
       et seq. (West 2016)), except review must be initiated in Illinois Appellate Court,
       First District). The appellate court agreed with Moore and reversed the Board’s
       decision. 2019 IL App (1st) 182391, ¶ 26. The appellate court held that the Board
       could only exercise powers conferred upon it by law and, under section 34-85, once
       termination proceedings had been initiated, the Board could only dismiss or
       reinstate Moore with full back pay. Id. ¶ 14. The court found that the Board had no
       express or implied authority to conclude the dismissal proceedings by imposing a
       suspension in lieu of termination. Id. ¶¶ 16-18. The appellate court also rejected the
       Board’s contention that it had the power to suspend Moore under a different section
       of the School Code, finding that contention to be an impermissible post hoc
       justification for Moore’s suspension. Id. ¶ 19. After the appellate court filed its
       opinion, the Board filed a petition for leave to appeal, and it was allowed by this
       court. Ill. S. Ct. R. 315 (eff. Oct. 1, 2019).


¶ 13                                      II. ANALYSIS

¶ 14       Before this court, the Board challenges the appellate court’s holding that it had
       no authority to discipline Moore with a 90-day time-served suspension without pay
       after it had commenced termination proceedings. The Board contends that section
       34-85 of the School Code does not divest it of the ability to discipline Moore with
       a suspension and reduction in back pay. The Board also contends that, under
       prevailing authority, school boards have authority to impose a suspension or other
       corrective measures as discipline and as a safety response. Finally, the Board
       maintains that it made Moore whole for lost earnings during her prehearing
       suspension, but that amount was correctly offset by the 90-day reduction in net back
       pay resulting from her disciplinary suspension.

¶ 15       In response, Moore argues that the appellate court’s judgment should be
       affirmed because her suspension and reduction in back pay were not authorized by
       the School Code. In particular, Moore contends that the 2011 amendment to section



                                               -4-
       34-85 of the School Code (Pub. Act 97-8 (eff. June 13, 2011)) eliminated the
       Board’s ability to suspend a teacher at the end of a dismissal proceeding. Moore
       further contends that the general provision authorizing the Board to issue a
       suspension under section 34-18 conflicts with the specific directive of section 34-
       85. According to Moore, because section 34-85 is more specific, it is determinative.
       Moore further maintains that, on administrative review, the Board is constrained by
       section 34-85 as the legal basis for its decision and cannot rely on a different section
       of the School Code to justify her suspension and reduction in back pay. Lastly,
       Moore contends that the Board is statutorily prohibited from using a “retroactive”
       suspension to reduce her back pay.


¶ 16                                  A. Standard of Review

¶ 17       The School Code provides that a final order of the Board is subject to judicial
       review pursuant to the Administrative Review Law (735 ILCS 5/3-101 et seq.
       (West 2016)) and that a School Board’s appeal may be taken directly to the
       appellate court (105 ILCS 5/34-85(a)(8) (West 2016)). On administrative review,
       our role is to review the decision of the Board and not the determination of the
       appellate court. Board of Education of the City of Chicago v. Illinois Educational
       Labor Relations Board, 2015 IL 118043, ¶ 14. Under the Administrative Review
       Law, the proper standard of review depends upon whether the question presented
       is one of fact, one of law, or a mixed question of fact and law. Beggs v. Board of
       Education of Murphysboro Community Unit School District No. 186, 2016 IL
       120236, ¶ 50 (citing Cinkus v. Village of Stickney Municipal Officers Electoral
       Board, 228 Ill. 2d 200, 210 (2008)). An administrative agency’s findings of fact are
       considered prima facie true and may only be reversed if they are against the
       manifest weight of the evidence. Id. Questions of law are reviewed de novo. Id.
       Mixed questions of law and fact, where we analyze the legal effect of a given set
       of facts, are reviewed under the clearly erroneous standard. Id.

¶ 18       Whether the Board has authority to suspend and reduce the back pay of a
       tenured teacher, after termination proceedings have been initiated under section 34-
       85 of the School Code, requires us to construe the statute. A case involving statutory
       construction presents a question of law, which we review de novo. Id.; Chicago
       Teachers Union, Local No. 1 v. Board of Education of the City of Chicago, 2012




                                                -5-
       IL 112566, ¶ 15.


¶ 19                      B. General Principles of Statutory Construction

¶ 20       In construing the School Code, we are guided by familiar principles. Our
       primary objective in statutory construction is to ascertain and give effect to the
       intent of the legislature. The most reliable indicator of legislative intent is the
       language of the statute, which must be given its plain and ordinary meaning. Beggs,
       2016 IL 120236, ¶ 52 (citing Gillespie Community Unit School District No. 7 v.
       Wight & Co., 2014 IL 115330, ¶ 31). A court must view and give effect to the entire
       statutory scheme. Chicago Teachers Union, 2012 IL 112566, ¶ 15. Therefore,
       words and phrases must be construed in relation to other relevant statutory
       provisions and not in isolation. Id. (citing Hubble v. Bi-State Development Agency
       of the Illinois-Missouri Metropolitan District, 238 Ill. 2d 262, 268 (2010)). Each
       word, clause, and sentence of a statute must be given a reasonable meaning, if
       possible, and should not be rendered superfluous. Id. The court may consider the
       reason for the law, the problems sought to be remedied, the purposes to be achieved,
       and the consequences of construing the statute one way or another. Id.


¶ 21                        C. Relevant Provisions of the School Code

¶ 22       Article 34 of the School Code applies to cities having a population exceeding
       500,000. 105 ILCS 5/34-1 (West 2016). The intent of the School Code is expressed
       in section 34-18, which provides:

          “The board shall exercise general supervision and jurisdiction over the public
          education and the public school system of the city, and, except as otherwise
          provided by this Article, shall have power:

                                                ***

              The specifications of the powers herein granted are not to be construed as
          exclusive but the board shall also exercise all other powers that they may be
          requisite or proper for the maintenance and the development of a public school
          system, not inconsistent with the other provisions of this Article or provisions
          of the Code which apply to all school districts.” Id. § 34-18.




                                               -6-
¶ 23       Section 34-85 of the School Code outlines the procedure for termination
       proceedings of tenured teachers. Under that provision, a tenured teacher may only
       be removed for cause. Id. § 34-85(a). In 2011, Public Act 97-8 amended section 34-
       85 by adding the following language:

          “Pending the hearing of the charges, the general superintendent or his or her
          designee may suspend the teacher or principal charged without pay in
          accordance with rules prescribed by the board, provided that if the teacher or
          principal charged is not dismissed based on the charges, he or she must be made
          whole for lost earnings, less setoffs for mitigation.” (Emphasis added.) Pub. Act
          97-8 (eff. June 13, 2011) (amending 105 ILCS 5/34-85(a)(2)).

¶ 24      The 2011 amendment also added the following language to section 34-85(a)(7):

          “In the event that the board declines to dismiss the teacher or principal after
          review of a hearing officer’s recommendation, the board shall set the amount
          of back pay and benefits to award the teacher or principal, which shall include
          offsets for interim earnings and failure to mitigate losses. The board shall
          establish procedures for the teacher’s or principal’s submission of evidence to
          it regarding lost earnings, lost benefits, mitigation, and offsets.” Id. (amending
          105 ILCS 5/34-85(a)(7)).


¶ 25                        1. The 2011 Amendment Did Not Limit
                                 the Board’s Implied Authority

¶ 26       Moore contends that the 2011 amendment to section 34-85, which provides that
       tenured teachers who are not dismissed “must be made whole for lost earnings, less
       setoffs for mitigation,” eliminated the Board’s implied authority to suspend Moore
       at the end of the dismissal proceeding. Id. (amending 105 ILCS 5/34-85(a)(2)).
       According to Moore, her suspension and reduction in back pay were unauthorized
       by the School Code. We disagree.

¶ 27       This court has stated that “a school board has only those powers expressly
       conferred upon it by the General Assembly and those that are necessary to carry
       into effect the powers granted by the legislature.” Spinelli v. Immanuel Lutheran
       Evangelical Congregation, Inc., 118 Ill. 2d 389, 403 (1987). In Spinelli, this court




                                              -7-
       considered whether a local school board had authority to suspend a tenured teacher
       for disciplinary reasons. The court found that the relevant statutes of the School
       Code imposed upon a school board the duty “ ‘[t]o adopt and enforce all necessary
       rules for the management and government of the public schools of their district.’ ”
       Id. at 404-05 (quoting Ill. Rev. Stat. 1985, ch. 122, ¶ 10-20.5). These implied
       powers included the power to temporarily suspend teachers. Id. at 405. The court
       also found that statutory notice and hearing requirements for dismissal for cause
       are not applicable to temporary suspensions. Id. at 406. We note that this reasoning
       has been adopted by courts in other jurisdictions. Rike v. Commonwealth, 494 A.2d
       1388, 1390-91 (Penn. 1985); Board of Trustees of Hamilton Heights School Corp.
       v. Landry, 560 N.E.2d 102, 106 (Ind. Ct. App. 1990).

¶ 28       Spinelli was a teacher discipline case filed by a school board in Peoria County
       pursuant to articles 10 and 24 of the School Code, which govern cities having a
       population of less than 500,000. 105 ILCS 5/arts. 10, 24 (West 2016). Here, because
       Chicago is a city whose population exceeds 500,000, the School Board is governed
       by article 34. Id. art. 34. In light of the fact articles 10, 24, and 34 have parallel
       provisions, we find that the rules pronounced in Spinelli govern. See In re Estate of
       Wilson, 238 Ill. 2d 519, 563-64 (2010) (where statutes that deal with similar subject
       matter have parallel provisions, it can be assumed that the legislature was aware of
       the case law construing the provisions and intended for them to be construed and
       applied similarly); Board of Education of City of Chicago v. A, C & S, Inc., 131 Ill.
       2d 428, 468 (1989) (when interpreting statutory language for the first time it is
       appropriate statutory construction to consider similar enactments).

¶ 29       Moore contends that Spinelli is not relevant when construing the 2011
       amendment to section 34-85 because it is a pre-2011 decision. However, it is a well-
       established principle of statutory construction that, where terms used in a statute
       have acquired a settled meaning through judicial construction and are retained in
       subsequent amendments, they are to be understood and interpreted in the same
       sense attributed to them by the court unless a contrary intention of the legislature is
       made clear. Karbin v. Karbin, 2012 IL 112815, ¶ 47 (citing R.D. Masonry, Inc. v.
       Industrial Comm’n, 215 Ill. 2d 397, 404 (2005)). “This is because the judicial
       construction of a statute becomes a part of the law, and it is presumed that the
       legislature in passing the law knew of the construction of the words in the prior
       enactment.” R.D. Masonry, Inc., 215 Ill. 2d at 404.




                                                -8-
¶ 30       A related principle is that where the legislature chooses not to amend terms of
       a statute after judicial construction, it will be presumed that it has acquiesced in the
       court’s statement of legislative intent. Id.; see Hubble, 238 Ill. 2d at 273-74; see
       also Kobylanski v. Chicago Board of Education, 63 Ill. 2d 165, 172 (1976).
       Following the 1987 decision in Spinelli and the 2011 amendment to section 34-85,
       the General Assembly has amended section 34-18 of the School Code numerous
       times without excluding or changing the language judicially interpreted to provide
       the Board with an implied authority to issue suspensions. Thus, based on a judicial
       construction in Spinelli, the Board’s implied suspension powers under section 34-
       18 are not limited or restricted when dismissal proceedings are commenced under
       the parallel provision, section 34-85, as amended in 2011. See 105 ILCS 5/10-20
       (West 2016) (powers of the school board); id. § 24-12 (removal or dismissal of
       teachers).

¶ 31       Further, we find no indication that the General Assembly intended to overrule
       Spinelli. When we consider several amendments to the act without a disagreement
       with this court’s construction, inaction by the legislature strongly suggests
       agreement. In light of these facts, it would amount to a usurpation of legislative
       power if we were to find differently. See Union Electric Co. v. Illinois Commerce
       Comm’n, 77 Ill. 2d 364, 380-81 (1979) (holding that a change in judicial
       construction would amount to amending the statute itself, which is a power courts
       do not possess).

¶ 32       In the case at bar, after a hearing and a hearing officer’s recommendation, the
       Board issued a formal written warning resolution requiring Moore to undergo
       additional training on crisis response and issued a 90-day time-served suspension
       with a corresponding reduction in the amount of her 18 months of net back pay.
       Rather than dismissing Moore, the Board decided that Moore’s behavior was
       remediable. We find this individualized response was well within the scope of the
       Board’s implied powers under section 34-18 and Spinelli. 105 ILCS 5/34-18 (West
       2016); Spinelli, 118 Ill. 2d at 405; see also Mohorn-Mintah v. Board of Education
       of the City of Chicago, 2020 IL App (1st) 182011, ¶ 27 (finding that “the Board’s
       action to discipline [petitioner] following a dismissal hearing was a reasonable
       means of accomplishing their broad purpose to manage the public schools of
       Chicago”).




                                                -9-
¶ 33       The legislature did not prescribe procedures for suspension hearings in section
       34-18. 105 ILCS 5/34-18 (West 2016). While section 34-85 prescribes procedures
       for the removal or dismissal of tenured teachers, the procedural notice and hearing
       requirements of section 34-85 are not applicable when the Board suspends a tenured
       teacher pursuant to section 34-18. Id. §§ 34-85, 34-18. Here, because the Board
       began the proceedings under section 34-85, Moore received the full benefit of the
       dismissal hearing procedures before all the facts were established. Those
       procedures afforded Moore the benefit of notice, being represented, cross-
       examining the witnesses against her, presenting witnesses in her defense, requiring
       the Board to establish cause for dismissal, and having a hearing officer issue
       recommendations, all of which are rights not afforded under section 34-18. The
       Board determined that a suspension, a lesser form of discipline, was an appropriate
       sanction for Moore’s conduct. Indeed, the Board’s power to make rules would be
       eviscerated and its ability to manage the school system would be ineffective if it
       could not elect to suspend a teacher when the evidence did not establish cause for
       a dismissal.

¶ 34      As observed in Spinelli:

          “ ‘There is implied in this obligation to make rules and regulations, and to
          enforce them, a power in the board to mete out discipline to those who violate
          the rules and regulations. Enforcement envisions effective sanctions of some
          sort. If that were not the case, the power to make rules would indeed be a hollow
          one and effective management and government could not be accomplished.’ ”
          118 Ill. 2d at 405 (quoting Craddock v. Board of Education of Annawan
          Community Unit School District No. 226, 76 Ill. App. 3d 43, 49 (1979) (Alloy,
          J., dissenting)).

¶ 35       Once it is determined that the evidence does not establish cause for dismissal,
       the Board should not be required to commence a new disciplinary proceeding under
       section 34-18 to suspend a teacher. Two disciplinary proceedings could not be the
       intent of the legislature because it would be neither efficient nor cost effective. See
       Board of Education of Rockford School District No. 205 v. Illinois Educational
       Labor Relations Board, 165 Ill. 2d 80, 92 (1995) (holding that an integral part of
       the School Code’s dismissal process is a board’s authority to issue a “ ‘notice to
       remedy’ ” when it determines that causes for dismissal are remediable); Sweeney v.




                                               - 10 -
       Board of Education of Mundelein Consolidated High School District 120, 746 F.
       Supp. 758, 765 (N.D. Ill. 1990) (holding that a school board’s interests are to
       manage its schools and their employees and to avoid undue administrative burdens
       and expenses).

¶ 36       The legislative amendment to section 34-85 of the School Code became
       effective June 13, 2011. Pub. Act 97-8 (eff. June 13, 2011) (amending 105 ILCS
       5/34-85(a)). At the time of this amendment, the legislature was fully aware that this
       court construed the School Code to include the Board’s implied authority to
       suspend tenured teachers. Therefore, we hold that the 2011 amendment to section
       34-85 did not eliminate or restrict the Board’s long-established power in section
       34-18 to suspend tenured teachers. See 105 ILCS 5/34-18 (West 2016); Spinelli,
       118 Ill. 2d at 405; see also Illinois Power Co. v. City of Jacksonville, 18 Ill. 2d 618,
       622 (1960) (holding that when the General Assembly amends a statute those
       portions of the old law that are repeated are regarded not as a new enactment but
       rather a continuation of the old law); see also 82 C.J.S. Statutes § 334, at 417 (2009)
       (noting that provisions carried forward and embodied in a revision in the same
       words will be considered a continuation of the old law).

¶ 37       Accordingly, we find that Spinelli supports the Board’s authority to issue a 90-
       day disciplinary suspension without pay as a means of carrying out its mandate to
       keep students safe. Section 34-18 codifies the principle that the Board “shall also
       exercise all other powers that they may be requisite or proper for the maintenance
       and the development of a public school system.” 105 ILCS 5/34-18 (West 2016).
       Consequently, section 34-85 does not eliminate the implied authority of the Board
       to suspend tenured teachers without pay at the conclusion of dismissal proceedings.


¶ 38                     2. Sections 34-18 and 34-85 Are Not in Conflict

¶ 39       Next, Moore argues that the general grant of powers in section 34-18 is
       specifically limited to actions that are “not inconsistent with the other provisions of
       this Article or provisions of this Code.” Id. Moore maintains that the Board’s
       general power to suspend under section 34-18 conflicts with the specific directive
       of section 34-85(a)(2) that she “must be made whole” if she is not dismissed and,
       therefore, the more specific section 34-85 is determinative. We disagree with this
       argument.



                                                - 11 -
¶ 40        We observe that this court has previously held that sections of the same statute
       should be considered so that each section can be construed with every other part or
       section of the statute to produce a harmonious whole. Land v. Board of Education
       of the City of Chicago, 202 Ill. 2d 414, 422 (2002) (citing Sulser v. Country Mutual
       Insurance Co., 147 Ill. 2d 548, 555 (1992)); see also 2A Norman J. Singer and
       Shambie Singer, Statutes and Statutory Construction § 46.5 (7th ed. 2007)
       (discussing the doctrine of harmonious whole). This principle is consistent with the
       court’s recognition that one of the fundamental principles of statutory construction
       is to view all the provisions of a statute as a whole. Land, 202 Ill. 2d at 422 (citing
       Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 504 (2000)).
       As stated above, words and phrases must be construed in relation to other relevant
       statutory provisions and not in isolation. Each word, clause, and sentence of a
       statute must be given reasonable meaning, if possible, and should not be rendered
       superfluous or meaningless. See Chicago Teachers Union, 2012 IL 112566, ¶ 15;
       see also Land, 202 Ill. 2d at 422 (citing Michigan Avenue National Bank, 191 Ill.
       2d at 504). Where there is an alleged conflict between different sections of the same
       statute, a court has a duty to interpret those sections in a manner that avoids an
       inconsistency and gives effect to both sections, where such an interpretation is
       reasonably possible. Collinsville Community Unit School District No. 10 v.
       Regional Board of School Trustees, 218 Ill. 2d 175, 185-86 (2006) (citing Land,
       202 Ill. 2d at 422); Ferguson v. McKenzie, 202 Ill. 2d 304, 311-12 (2001).

¶ 41       Thus, the language in section 34-85, that a teacher who is not dismissed on
       charges should be made whole for income lost during the prehearing suspension, is
       not to be read in isolation. The Board’s October 24 order reinstated Moore, with
       full back pay as required by the “must be made whole” language in section 34-
       85(a)(2). But the order then imposed a 90-day time-served suspension with a
       corresponding “90-day reduction in the net back pay paid out to her,” pursuant to
       the implied power to suspend in section 34-18 of the School Code. See Spinelli,
       118 Ill. 2d at 404-05.

¶ 42       Accordingly, considering the statute as a whole in facilitating the just and
       expeditious resolution of a tenured teacher’s discipline case, a suspension where
       there is no cause to dismiss comports with the Board’s authority to manage a school
       system by addressing the safety of students and protecting a tenured teacher’s
       position. Id. at 405; Rockford, 165 Ill. 2d at 91. Thus, we find that the general




                                               - 12 -
       supervision provision in section 34-18 empowers a board to suspend a teacher and
       the board also has a concomitant power to dismiss a teacher for cause in section 34-
       85. Suspending or dismissing a teacher are sanctions authorized by the School Code
       that are independent of each other and do not conflict. Consequently, we hold that
       the suspension power in section 34-18 is not inconsistent with and does not conflict
       with the dismissal power codified in section 34-85. See 105 ILCS 5/34-18, 34-85
       (West 2016).


¶ 43                         3. The Board Sufficiently Articulated
                                 the Grounds for Its Decision

¶ 44       We next address Moore’s contention that, on administrative review, the Board
       impermissibly changed the statutory basis for its decision. Moore argues that the
       Board is limited to the remedies in section 34-85 because that statute was cited in
       the charges and is the legal basis for the dismissal proceeding. Therefore, Moore
       maintains that the Board cannot predicate dismissal charges on section 34-85 but
       rely on its section 34-18 power to justify her suspension and reduction in back pay.
       We do not agree.

¶ 45        The United States Supreme Court has determined a fundamental rule of
       administrative law is that a reviewing court, in dealing with a determination or
       judgment that an administrative agency alone is authorized to make, must judge the
       propriety of such action solely by the grounds invoked by the agency. Securities &
       Exchange Comm’n v. Chenery Corp., 332 U.S. 194, 196 (1947); Cook County
       Republican Party v. Illinois State Board of Elections, 232 Ill. 2d 231, 242 (2009)
       (citing Reinhardt v. Board of Education of Alton Community Unit School District
       No. 11, 61 Ill. 2d 101, 103 (1975)). If those grounds are inadequate or improper,
       the court is powerless to affirm the administrative action by substituting what it
       considers to be a more adequate or proper basis. Chenery, 332 U.S. at 196.

¶ 46       The Supreme Court has recognized that an important corollary of the foregoing
       rule is that:

          “If the administrative action is to be tested by the basis upon which it purports
          to rest, that basis must be set forth with such clarity as to be understandable. It
          will not do for a court to be compelled to guess at the theory underlying the




                                              - 13 -
          agency’s action; nor can a court be expected to chisel that which must be precise
          from what the agency has left vague and indecisive. In other words, ‘We must
          know what a decision means before the duty becomes ours to say whether it is
          right or wrong.’ ” Id. at 197-98 (quoting United States v. Chicago, Milwaukee,
          St. Paul & Pacific R.R. Co., 294 U.S. 499, 511 (1935)).

       See also Reinhardt, 61 Ill. 2d at 104-05.

¶ 47       Here, the Board fully articulated the grounds for suspending Moore without pay
       rather than dismissing her. The Board’s October 24 order specifically addressed
       and explained its reasoning in departing from the hearing officer’s
       recommendations in part and imposing a remedial sanction. Once the facts were
       established, the Board found that Moore failed to act in a “prudent and reasonable
       manner.” The Board determined that Moore failed to check on the well-being of
       the student after learning that she had just ingested an unknown quantity of pills. In
       addition, the Board found that Moore failed to notify her colleagues in a timely
       fashion when the student was in distress in her classroom, which placed the
       student’s well-being and safety in jeopardy. The Board further determined that
       Moore’s conduct was below the level expected from a reasonably prudent educator.
       However, the Board imposed a requirement for additional training on emergency
       responsiveness and suicide prevention, indicating that Moore’s negligent behavior
       was remediable.

¶ 48       Moore claims that the Board’s decision was inadequate. In support, Moore
       relies on Motor Vehicle Manufacturers Ass’n of the United States, Inc. v. State
       Farm Mutual Automobile Insurance Co., 463 U.S. 29, 48 (1983), and Department
       of Central Management Services v. Illinois Labor Relations Board, State Panel,
       2018 IL App (4th) 160827, ¶¶ 29-31, claiming that on administrative review the
       Board is bound to the statutory basis cited in its charges and order.

¶ 49       We find these cases to be inapposite because they rested on appeals where the
       agency-level decisions had not articulated nor discussed the relevant facts that led
       to the agency’s order. The boards also failed to articulate any reason at all for their
       decisions. Motor Vehicle Manufacturers Ass’n, 463 U.S. at 50; Department of
       Central Management Services, 2018 IL App (4th) 160827, ¶ 29. Thus, the cases
       that Moore cited offer no support for her contention that the Board is constrained
       by the statutory basis cited in its original order.



                                               - 14 -
¶ 50       We find that the Board issued detailed findings and a comprehensive analysis
       to explain how it exercised its power. And, as explained above, the Board’s power
       to maintain and develop a public school system includes the implied power to
       suspend Moore. 105 ILCS 5/34-18 (West 2016); see Motor Vehicle Manufacturers
       Ass’n, 463 U.S. at 43 (an agency must articulate a satisfactory explanation for its
       action); Cook County Republican Party, 232 Ill. 2d at 242 (holding that the grounds
       for the agency’s action must be clearly disclosed and adequately sustained (citing
       Reinhardt, 61 Ill. 2d at 103)). The Board has consistently relied on the same
       grounds for imposing discipline against Moore. Contrary to Moore’s assertion, we
       find that the Board did not provide an impermissible post hoc rationalization for its
       decision to suspend Moore with a reduction in net back pay. Accord Motor Vehicle
       Manufacturers Ass’n, 463 U.S. at 50 (where the agency fails to provide support for
       its decision below, courts may not accept counsel’s post hoc rationalization for
       agency’s action); see also McFarland v. Kempthorne, 545 F.3d 1106, 1113 (9th
       Cir. 2008) (holding that, if an agency’s determination is supportable on any rational
       basis, we must uphold it, especially when an agency is acting within its own sphere
       of expertise). Consequently, given the Board’s power to maintain and develop a
       school system, we reject Moore’s contention that the Board impermissibly changed
       the basis for its decision on administrative review.


¶ 51                         4. The Board Is Statutorily Authorized
                                     to Reduce Back Pay

¶ 52       We now turn to Moore’s contention that the plain language of section 34-85
       prohibits the Board from using a “retroactive” suspension to reduce the back pay
       due a tenured teacher who prevailed on dismissal charges. Moore argues that
       sections 34-85(a)(2) and 34-85(a)(7) make clear that offsets from back pay refer to
       interim earnings and the teacher’s failure to mitigate losses. Moore argues that the
       term “must” as used in reference to mitigation and offsets in section 34-85 is a
       mandatory provision that does not include penalties or other deductions that are
       unrelated to the teacher’s efforts to earn income during the prehearing suspension.
       Moore contends that the School Code allows for submission of such evidence only
       by the affected teacher, and it makes no reference to offsets based on the Board’s
       own determination of some lesser culpability in that same proceeding. We do not
       agree.




                                              - 15 -
¶ 53       Section 34-85(a)(2) provides that a teacher who is suspended without pay
       pending a hearing and is not dismissed “must be made whole for lost earnings, less
       setoffs for mitigation.” 105 ILCS 5/34-85(a)(2) (West 2016). When the Board
       decides not to dismiss a tenured teacher, section 34-85(a)(7) provides that the Board
       has the power to “set the amount of back pay and benefits to award the teacher,”
       which includes “offsets for interim earnings and failure to mitigate losses.” Id. § 34-
       85(a)(7). Accordingly, we find the Board properly exercised its statutory authority.

¶ 54        Furthermore, we find that there is nothing in the statutory language to suggest
       that the General Assembly intended (1) to require the Board to engage in separate
       proceedings for each disciplinary action regarding the same conduct or (2) to
       prohibit the Board from invoking its suspension powers where a teacher was found
       to have engaged in conduct that did not constitute cause for dismissal. See Phoenix
       Bond & Indemnity Co. v. Pappas, 194 Ill. 2d 99, 105 (2000) (finding that
       administrative officers may validly exercise discretion to accomplish in detail what
       is legislatively authorized in general terms (citing Lake County Board of Review v.
       Property Tax Appeal Board, 119 Ill. 2d 419, 428 (1988))); Mohorn-Mintah, 2020
       IL App (1st) 182011, ¶ 27 (same). In our view, it is a better use of the administrative
       body’s resources to hold Moore’s disciplinary hearing and to impose sanctions in
       the same proceeding. Thus, the School Code empowered the Board with discretion
       to dismiss or suspend a teacher at the conclusion of the disciplinary proceeding.
       See 105 ILCS 5/34-18, 34-85 (West 2016).

¶ 55       Moreover, we agree with the Board that, when an administrative agency issues
       a decision in a discipline case where a dismissal or suspension sanction can be
       imposed, the agency may issue a single order to carry out its statutory authority.
       Lake County Board of Review, 119 Ill. 2d at 427-28. In Lake County Board of
       Review, a taxing authority owed a property tax refund to a taxpayer, and the same
       taxpayer also owed a separate amount in other property taxes. This court found that
       the taxing authority acted properly when it issued a single order that credited the
       refund against the property taxes owed, netting both amounts out in a single
       balance. Id. at 426-28. The court found the procedure utilized was a reasonable
       means of accomplishing the broad statutory directives to the administrative officer.
       Id. at 428.




                                               - 16 -
¶ 56       In the case at bar, the Board’s October 24 order combined its authority under
       section 34-85 to make Moore whole for the prehearing suspension, after the
       dismissal proceedings did not result in her termination, and its authority under
       section 34-18 to implement a time-served suspension and “90-day reduction in the
       net back pay paid out to her.” Accordingly, we find that the Board acted within its
       statutory powers, and the procedure utilizing a single order was a reasonable means
       of accomplishing its mandate. Id. (finding that wide latitude must be given to
       administrative agencies in fulfilling their duties). Consequently, we hold that the
       Board had statutory authority to reduce the amount of Moore’s back pay based on
       her disciplinary suspension.


¶ 57                        5. Statutory Inflexibility Leads to Unjust
                                   All or Nothing Resolutions

¶ 58       In response to the Board’s contention that it needs flexibility in implementing
       its mandate, Moore argues that this need for flexibility should be balanced against
       the tenured teacher’s need for job protection. Moore further argues that any policy
       arguments regarding the practical implication of the plain statutory language should
       be directed to the General Assembly and not addressed in this court.

¶ 59        We find that, after eliciting and considering the facts in a section 34-85
       dismissal proceeding, the Board’s power to discipline teachers would be hampered
       if it were limited only to dismissal or reinstatement at the conclusion of such
       proceedings. To preclude a remedial sanction where a teacher was negligent, yet
       require a dismissal because the charges were brought under section 34-85 of the
       School Code, could lead to unjust decisions. We do not think that the legislature
       could have intended such a rigid, inflexible application of the School Code that
       would interfere with the Board’s authority and discretion to prescribe
       individualized remediation plans in disciplinary cases. See id. Further, we presume
       that the legislature, when it enacted the School Code, did not intend absurdity,
       inconvenience, or injustice in discipline cases. Land, 202 Ill. 2d at 422 (citing
       Michigan Avenue National Bank, 191 Ill. 2d at 504). Consequently, we find that
       the Board, students, and tenured teachers would not be better served under an
       inflexible dismiss-or-reinstate discipline system rather than a remedial discipline




                                              - 17 -
       system where individualized decisions are made that are reasonable, just, and fair.


¶ 60                                   III. CONCLUSION

¶ 61       In sum, we find that the 2011 amendment to section 34-85, which governs
       dismissals, does not diminish the Board’s implied power and authority to issue a
       suspension, which is governed by section 34-18, once a determination is made that
       the conduct does not constitute cause for dismissal. We also find that sections 34-
       18 and 34-85 govern two different disciplinary sanctions (dismissals and
       suspensions) and are not in conflict. In addition, we find that the Board acted within
       the scope of its power in reducing Moore’s net back pay, after making her whole
       for the prehearing suspension in the same order.

¶ 62       Accordingly, we hold that the appellate court erred when it held that section 34-
       85 precluded the Board from suspending a teacher without pay following a
       dismissal hearing. We further hold that the Board articulated its findings and
       analysis for Moore’s suspension and reduction in back pay, that the Board exercised
       its inherent power when it suspended Moore, and that the Board did not
       impermissibly change the basis for its decision on administrative review but
       invoked its power to manage the school system codified in the School Code when
       it imposed Moore’s suspension. Consequently, we reverse the judgment of the
       appellate court and affirm the Board’s decision.


¶ 63      Appellate court judgment reversed.

¶ 64      Board decision affirmed.




                                               - 18 -